Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 27, 2009                                                                                                   Marilyn Kelly,
                                                                                                                      Chief Justice

  137539                                                                                                 Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                          Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
  CRYSTAL LAKE PROPERTY                                                                                  Stephen J. Markman
  RIGHTS ASSOCIATION,                                                                                    Diane M. Hathaway,
                                                                                                                           Justices
            Plaintiff-Appellee,
  v                                                                   SC: 137539
                                                                      COA: 272587
                                                                      Benzie CC: 04-007095-CE
  BENZIE COUNTY,
                   Defendant-Appellee,
  and
  DEPARTMENT OF NATURAL RESOURCES,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 11, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 27, 2009                      _________________________________________
           p0324                                                                 Clerk